DETAILED ACTION
	Claims 1-11 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones, Jr. (US 5,261,445).
Regarding claim 1, Jones discloses in Figs. 1-3 a valve lockout assembly, the valve lockout assembly comprising:
a)    a plate (comprising base member 20, or the upper wall 26 of the base member 20, in addition to the shims 30, 31 fixed to the upper wall 26);

wherein the lockout bar 40 has at least two positions: a first position where a valve shaft rotation is prevented (col. 3, line 64 – col. 4, line 3), and a second position wherein valve shaft rotation is not prevented (by sliding the lockout bar 40 away from the valve shaft 37 until the slot 42 in the lockout bar 40 is no longer surrounding the valve shaft 37).
Alternatively regarding claim 1, Jones discloses in Fig. 4 a lockout bar 50, or Jones discloses in Fig. 5 a lockout bar 60.
Regarding claim 2, Jones discloses in Figs. 1-3 that the plate includes a slot (formed between shims 30, 31) for retaining the lockout bar 40.
Regarding claim 3, Jones discloses in Figs. 1-3 that the plate further includes an opening 39 for a valve shaft 37.
Regarding claim 4, Jones discloses in Figs. 1-3 that the lockout bar 40 includes a recess 42, wherein when the recess 42 is adjacent to the valve shaft 37 (because the recess 42 is entirely off to one side of the valve shaft 37 rather than surrounding the valve shaft 37) the valve shaft 37 can rotate.
Regarding claim 5, Jones discloses in Figs. 1-3 that the lockout bar 40 includes a recess 42, wherein when the recess 42 is not adjacent to the valve shaft 37 the valve shaft 37 cannot rotate (because the recess 42 is coaxial with the valve shaft 37 rather than being off to one side of the valve shaft 37).
Regarding claim 7, Jones discloses in Figs. 1-3 that there are mounting holes (for bolts 35 and/or bolts 25) in the lockout plate.
Regarding claim 8, Jones discloses in Figs. 5 that there are holes 66, 68 in the lockout bar 60 for retaining a lock or lockout hasp (such as the lock device 48 shown in Fig. 1, as disclosed in col. 4, lines 26-29).
Regarding claim 9, Jones discloses in Figs. 1-3 that the valve shaft 37 has at least one flat surface (col. 3, line 64 – col. 4, line 3).
Regarding claim 11, Jones discloses in Figs. 1-3 that the lockout bar 40 includes at least two arms (comprising the arms of the lockout bar 40 on the two opposing sides of the slot 42).
Claims 1, 6, and 10 (alternatively: 1) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lefkowitz (US 2,221,101).
Regarding claim 1, Lefkowitz discloses in Figs. 1-5 a valve lockout assembly, the valve lockout assembly comprising:
a)    a plate 185, 220 (which is considered a plate because it’s external shape is wider than it is tall and the shape is substantially flat, i.e. the external shape is substantially elongated and flat, so the overall shape is similar to a serving plate/platter with a handle portion with support 220 being like the handle portion of the plate);
b)    a lockout bar 231-234, 242, 243 (because all the components are portions of an elongated, straight, linear piece of material) retained by the plate 185, 220 (because the plug 233 on the lockout bar is wider than the shoulder 226 defining the opening 229 in the plate 185, 220 through which the lockout bar extends);
wherein the lockout bar 231-234, 242, 243 has at least two positions: a first position where a valve shaft rotation is prevented (pg. 1, col. 2, lines 47-55), and a second position wherein valve shaft rotation is not prevented (pg. 1, col. 2, lines 38-46).
Regarding claim 6, Lefkowitz discloses in Figs. 1-5 a protrusion 233 on the lockout bar 231-234, 242, 243, the protrusion 233 configured to move within a recess 225 of the lockout plate 185, 220 to restrict movement of the lockout bar 231-234, 242, 243 (specifically the protrusion 233 prevents the lockout bar from being removed out of the opening 229 in the plate 185, 220).
Alternatively regarding claim 6, Lefkowitz discloses in Figs. 1-5 a protrusion 243 on the lockout bar 231-234, 242, 243, the protrusion 243 configured to move within a recess 230 of the lockout plate 185, 220 to restrict movement of the lockout bar 231-234, 242, 243.
Regarding claim 10, Lefkowitz discloses in Figs. 1-5 that the lockout plate 185, 220 is substantially circular (particularly because of the cylindrical portion 185).
Claims 1 and 3 (alternatively: both) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shuter (US 7,117,884).
Regarding claim 1, Shuter discloses in Figs. 1-3 a valve lockout assembly, the valve lockout assembly comprising:
a)    a plate 18;
b)    a lockout bar 38 retained by the plate 18 (at least because the slot 32 in the plate 18 restricts movement of the lockout bar 38 in multiple directions);
wherein the lockout bar 38 has at least two positions: a first position where a valve shaft rotation is prevented (Fig. 3), and a second position wherein valve shaft rotation is not prevented (Fig. 2).
Regarding claim 3, Shuter discloses in Figs. 1-3 that the plate 18 further includes an opening 30 for a valve shaft 14, 20.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Shuter in view of Wong (US 8,857,790).
Regarding claim 4, Shuter discloses a lockout bar as previously discussed, but lacks teaching that the lockout bar includes a recess, wherein when the recess is adjacent to the valve shaft the valve shaft can rotate.
Wong teaches in Figs. 1-5 a lockout bar 27 that includes a recess, wherein when the recess is adjacent to the valve shaft 15 the valve shaft 15 can rotate (Fig. 5).  The lockout bar 27 selectively engages with a notch 32 in the valve shaft 15 to selectively lock the valve shaft 15 in a certain position (col. 6, lines 20-49), similar to the operation disclosed by Shuter.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lockout bar and 
Regarding claim 5, Shuter discloses a lockout bar as previously discussed, but lacks teaching that the lockout bar includes a recess, wherein when the recess is not adjacent to the valve shaft the valve shaft cannot rotate.
Wong teaches in Figs. 1-5 a lockout bar 27 that includes a recess, wherein when the recess is not adjacent to the valve shaft 15 the valve shaft 15 cannot rotate (Fig. 4).  The lockout bar 27 selectively engages with a notch 32 in the valve shaft 15 to selectively lock the valve shaft 15 in a certain position (col. 6, lines 20-49), similar to the operation disclosed by Shuter.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lockout bar and valve shaft disclosed by Shuter to comprise a recess and notch, respectively, so that the lockout bar can selectively lock the valve shaft in a certain position using the configuration taught by Wong, because the configuration taught by Wong exerts less stress on the structures.  The wider part of the lockout bar 38 selectively engages the notch in the valve shaft 14, 20 tangentially (or the valve shaft could consist of just shaft 14, and the lockout back selectively engages a flat side of shaft 14 with disc 20 being eliminated altogether), rather than perpendicularly as Shuter discloses, and the recess in the lockout bar 38 selectively aligns with the notch in the valve shaft 14, 20 to allow the valve shaft 14, 20 to rotate.  Specifically, with the configuration taught by Wong, the force/torque exerted by the valve shaft onto the lockout bar (when the valve shaft is forced to rotate while it was locked), would be distributed about the radius of the valve shaft onto the lockout bar.  Whereas, with the configuration disclosed by Shuter, such a force/torque is exerted by a slot 34 on the valve shaft 14, 20 that is distanced from the axis of rotation of the valve shaft 14, 20, and the force/torque is experienced at a tip of the lockout bar 38.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. W./
Examiner, Art Unit 3753

/KENNETH RINEHART/Supervisory Patent Examiner, Art Unit 3753